Citation Nr: 9917228	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-36 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether payment of a monthly amount of $43.50 to the veteran 
for disability compensation, effective from December 1, 1993, 
is correct. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
December 1946.  

Correspondence received from the veteran in April 1997 shows 
that he believes that he was not paid the full amount of 
pension benefits due him over the period of 1975 to 1991.  
This matter is not currently before the Board of Veterans' 
Appeals (Board) and consequently is referred to the RO for 
appropriate action.  

In April 1999, the Board received a letter directly from the 
veteran.  This was received more than 90 days after the 
November 18, 1998, letter from the RO that informed the 
veteran of the transfer of his appeal to the Board.  
Consequently, good cause must be shown for the late 
submission of evidence.  See 38 C.F.R. § 20.1304(1998).  The 
veteran's letter describes his current situation.  He does 
not indicate any good cause for the late submission of this 
evidence.  Consequently, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  At the time of the March 1, 1994, letter informing the 
veteran of a cost-of-living increase in compensation, the 
veteran's service-connected disabilities were anxiety 
reaction, rated 10 percent, and sacroiliac strain, rated 0 
percent; the combined disability evaluation was 10 percent. 

2.  At the time of the March 1, 1994, letter informing the 
veteran of a cost-of-living increase in compensation, the 
veteran had been serving a period of incarceration in excess 
of 61 days in a State or local penal institution for 
conviction of a felony. 

3.  By a letter dated March 1, 1994, the veteran was informed 
of a cost-of-living increase and of his new rate of 
compensation of $43.50, effective from December 1, 1993.  

4.  Effective December 1, 1993, the monthly rate of 
compensation for 10 percent disability was $87.00.


CONCLUSION OF LAW

The veteran's disability compensation was properly $43.50, 
effective from December 1, 1993.  38 U.S.C.A. §§ 1114(a), 
5313 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.665, 3.666 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the veteran's case, service connection was granted for 
anxiety reaction and for sacro-iliac strain in a June 1950 
rating decision.  Since August 1955, the combined service-
connected disability evaluation has been 10 percent.  
Entitlement to a permanent and total disability rating for 
pension purposes was established from November 1974, as shown 
in the March 1975 rating decision.  The veteran was paid 
pension, as the greater of the two benefits. 

In June 1991, the veteran and his representative separately 
informed the RO that the veteran was incarcerated.  In 
September 1991, the correctional facility responded to the 
RO's request for information and indicated that the veteran 
had been committed, following conviction of a felony, from 
June 6, 1991. 

By a letter dated October 6, 1991, the RO informed the 
veteran that his disability benefits would be reduced to one-
half of the 10 percent rate, effective from the 61st day of 
his incarceration.  He was informed by a letter dated October 
31, 1991, that his monthly rate of compensation was $40.00, 
effective from September 1, 1991. By a letter dated November 
7, 1991, the RO informed the veteran that his non-service-
connected pension benefits were terminated effective 
September 1, 1991, and that his 10 percent compensation had 
been reinstated as of that date.  He was further informed 
that he was entitled to receive one-half of the 10 percent 
disability rate, or $40.00 per month.  

An overpayment was also created, and the veteran's 
compensation payment was withheld to recoup the overpayment.  
Recoupment has been completed, and the veteran began 
receiving payment of his compensation at the reduced rate 
beginning in May 1995.  The veteran did not request waiver of 
the overpayment or contest the amount of the debt; these 
matters are not now before the Board on appeal.

The veteran was notified in December 1991, March 1993, and 
March 1994 of changes in the amount of his compensation 
payment due to cost-of-living increases in the amounts of 
compensation.  Following the March 1994 letter, he filed a 
notice of disagreement (NOD) later that month, indicating 
that he wished to appeal "the decision setting my monthly 
rate at $43.50."  The RO issued as statement of the case in 
April concerning the issue "Was reduction of veteran's 
compensation award from $87 to $43.50 while he is 
incarcerated in error?"  The RO accepted a memorandum from 
the veteran's representative, with an attached statement from 
the veteran, as the substantive appeal in August 1994.  

The veteran's NOD, filed in March 1994, is obviously too late 
to be a NOD from the initial decision to reduce the payment 
of compensation to the veteran based on his incarceration for 
a felony, as this decision was made in late 1991, and the 
veteran was informed of the action taken by the letter dated 
October 31, 1991.  A NOD must be filed within one year after 
the date of mailing of the notice of the determination.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a) (1998).  The 
veteran was given a notice of procedural and appellate rights 
on the back of the March 1, 1994, letter informing him of the 
change in his rate of payment due to the cost-of-living 
increase.  Consequently, it is this matter that is before the 
Board on appeal.

The March 1, 1994, letter that is the basis of this appeal 
informed the veteran of the payment to him of compensation at 
the monthly rate of $43.50, effective from December 1, 1993.  
As noted above, the veteran's service connected disabilities 
at that time were anxiety reaction, rated 10 percent 
disabling, and sacroiliac strain, rated 0 percent disabling.  
His combined service-connected disability evaluation was 10 
percent.  This is a correct combination of the 10 percent and 
0 percent ratings for the individual service-connected 
disabilities.  See 38 C.F.R. § 4.25.  

Pursuant to Public Law 103-140, §§ 1(1) and 7, the rate of 
compensation at the 10 percent rate became $87.00, increased 
from $85.00, effective from December 1, 1993.  

Moreover, under 38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665, the 
veteran, as a person serving a period of incarceration for 
conviction of a felony committed after October 7, 1980, being 
incarcerated in a State or local penal institution in excess 
of 60 days, and being rated less than 20 percent disabling, 
shall not be paid compensation in excess of one-half the rate 
payable under 38 U.S.C.A. § 1114(a), beginning on the 61st 
day of incarceration.  

One-half the rate payable under 38 U.S.C.A. § 1114(a), that 
is, one-half of $87.00, was correctly calculated at $43.50.  
Thus, there is no legal merit or entitlement under the law 
for a higher rate of payment of compensation under the cost-
of-living increase that became effective on December 1, 1993.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Payment of a monthly amount of $43.50 to the veteran for 
disability compensation, effective from December 1, 1993, is 
correct.  The appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

